JUSTICE FREEMAN, dissenting: The threshold issue in this case is whether the appellate court had jurisdiction to hear the State’s interlocutory appeal from the circuit court’s grant of defendant’s motion to suppress. The majority holds that because the State’s notice of appeal was timely filed under this court’s recent decision in People v. Marker, 233 Ill. 2d 158 (2009), jurisdiction was conferred upon the appellate court to hear this appeal. Because I continue to adhere to the position that Marker was wrongly decided (Marker, 233 Ill. 2d at 178 (Freeman, J., dissenting)), I cannot join the majority’s opinion. It was my view in Marker that the majority erroneously construed the plain language of Rule 606(b). As I fully explained in my dissenting opinion in that case, the unambiguous language of the rule draws a distinction between appeals taken from a “final judgment” and those taken from an interlocutory “order or judgment,” and sets forth different time periods for each situation. If the appeal is from a “final judgment,” Rule 606(b) provides that a notice of appeal may be filed within 30 days of the judgment or within 30 days of the resolution of a motion to reconsider the judgment. Thus, in this situation, a motion to reconsider tolls the period. The rule further provides, however, that if a party wishes to take an interlocutory appeal from an “order or judgment,” then “no appeal may be taken from a trial court to a reviewing court after the expiration of 30 days from the entry of the order or judgment from which the appeal is taken.” Accordingly, in such a case a motion to reconsider does not toll the time period. In the instant matter, the State is appealing from the circuit court’s interlocutory order granting defendant’s suppression motion. I continue to adhere to the view that because the State sought to appeal an interlocutory order, its motion to reconsider that ruling did not toll the time for filing its notice of appeal under Rule 606(b). Because the State filed its notice of appeal 40 days after entry of the interlocutory order, I conclude that the State’s appeal is untimely. Therefore, I would vacate the appellate court’s decision in this case as void.